Exhibit 10.4
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS
(Rev. 2008)
          These Terms and Conditions constitute a part of the Stock Option
Agreement, dated as of the date set forth on the Signature Page to Stock Option
Agreement Terms and Conditions made a part hereof (the “Signature Page”),
concerning certain Options granted by Complete Production Services, Inc., a
Delaware corporation hereinafter referred to as “Company,” to the employee of
the Company (or a Subsidiary of the Company) listed on the Signature Page,
hereinafter referred to as “Employee.” These Terms and Conditions and the
Signature Page are collectively referred to as the “Agreement.”
          WHEREAS, the Company wishes to afford the Employee the opportunity to
purchase shares of its $0.01 par value Common Stock;
          WHEREAS, the Company wishes to carry out the Complete Production
Services, Inc. 2008 Incentive Award Plan, as the same may be amended from time
to time (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement; and
          WHEREAS, the Administrator of the Plan has determined that it would be
to the advantage and best interest of the Company and its stockholders to grant
the Option provided for herein to the Employee as an inducement to enter into or
remain in the service of the Company or a Subsidiary of the Company and as an
incentive for increased efforts during such service, and has advised the Company
thereof and instructed the undersigned officers to issue said Option.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I.
DEFINITIONS
          Whenever the following terms are used in this Agreement, they shall
have the meaning specified below unless the context clearly indicates to the
contrary. The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates. Capitalized terms used but
not defined in this Agreement shall have the meaning ascribed to such terms in
the Plan.
Section 1.1. Administrator
          “Administrator” shall mean the entity that conducts the administration
of the Plan (including the grant of Awards) as provided therein, and generally
shall refer to the Compensation Committee of the Board, unless and to the extent
(a) the Board has assumed the authority for administration of all or any part of
the Plan, or (b) the Compensation Committee has delegated the authority for
administration of all or part of the Plan.
Section 1.2. Board
          “Board” shall mean the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



Section 1.3. Change of Control
          “Change of Control” shall mean (a) a transaction or series of
transactions whereby any “person” or related “group” of “persons” (as such terms
are used in Sections 13(d) and 14(d)(2) of the Exchange Act) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Company possessing more than 20% of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition, other than:
     (i) an acquisition by an employee benefit plan or any trustee holding
securities under any employee benefit plan (or related trust) sponsored or
maintained by the Company or any person controlled by the Company; or
     (ii) an acquisition by the Company or any Subsidiary; or
     (iii) an acquisition pursuant to the offering of shares of Common Stock by
the Company to the general public through a registration statement filed with
the Securities and Exchange Commission; or
     (iv) an acquisition of voting securities pursuant to a transaction
described in clause (c) below that would not be a Change in Control under clause
(c).
     (b) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two thirds of the directors
then comprising the Incumbent Board shall be considered to be members of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office was a result of an actual or threatened election
contest with respect to the election or removal of directors; or
     (c) the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries or
subsidiaries) of (x) a merger, consolidation, reorganization, or business
combination, including without limitation, a reverse or forward triangular
merger, or (y) the acquisition of assets or stock of another entity, in each
case, other than a transaction, which results in the Company’s stockholders
prior to such transaction owning at least 55% of the outstanding voting
securities of the surviving or resulting corporation or entity.
     (d) a tender offer or exchange offer is made and consummated by a person or
group of persons other than the Company for the ownership of 20% or more of the
Company’s voting securities; or
     (e) a disposition, transfer, sale or exchange of all or substantially all
of the Company’s assets, or the Company’s stockholders approve a plan of
liquidation or dissolution of the Company.
     For purposes of subsection (a) above, the calculation of voting power shall
be made as if the date of the acquisition were a record date for a vote of the
Company’s stockholders, and for purposes of subsection (c) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction or at the consummation of the last of a series of related
transactions were a record date for a vote of the Company’s stockholders.
Section 1.4. Code
          “Code” shall mean the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



Section 1.5. Common Stock
          “Common Stock” shall mean the common stock of the Company, par value
$0.01 per share.
Section 1.6. Company
          “Company” shall mean Complete Production Services, Inc., a Delaware
corporation, or any successor corporation.
Section 1.7. DRO
          “DRO” shall mean a qualified domestic relations order as defined by
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.
Section 1.8. Employee
          “Employee” shall mean shall mean any officer or other employee (as
determined in accordance with Section 3401(c) of the Code and the Treasury
Regulations thereunder) of the Company or of any Subsidiary.
Section 1.9. Exchange Act
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
Section 1.10. Holder
          “Holder” shall mean a person who has been granted an Option.
Section 1.11. Option
          “Option” shall mean a non-qualified stock option and/or incentive
stock option granted under this Agreement and Article V of the Plan, as
specified on the Signature Page.
Section 1.12. Plan
          “Plan” shall mean the Complete Production Services, Inc. 2008
Incentive Award Plan, as amended and/or restated from time to time.
Section 1.13. Rule 16b-3
          “Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange
Act, as such Rule may be amended from time to time.
Section 1.14. Secretary
          “Secretary” shall mean the Secretary of the Company.
Section 1.15. Securities Act
          “Securities Act” shall mean the Securities Act of 1933, as amended.

3



--------------------------------------------------------------------------------



 



Section 1.16. Subsidiary
          “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing more than fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
Section 1.17. Termination of Service
          “Termination of Service” as to an Employee, the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, including, without limitation, a
termination by resignation, discharge, death, disability or retirement; but
excluding terminations where the Holder simultaneously commences or remains in
employment or service with the Company or any Subsidiary. . The Administrator,
in its absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Service, including, but not by way of
limitation, the question of whether a Termination of Service resulted from a
discharge for cause, and all questions of whether particular leaves of absence
constitute Termination of Service. Notwithstanding any other provision of the
Plan or this Agreement, the Company or any Subsidiary has an absolute and
unrestricted right to terminate the Employee’s employment at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.
ARTICLE II.
GRANT OF OPTION
Section 2.1. Grant of Option
          Effective as of the Grant Date set forth on the Signature Page, the
Company irrevocably grants to the Employee the option to purchase any part or
all of the aggregate number of shares of its Common Stock set forth on the
Signature Page, all upon the terms and conditions set forth in this Agreement.
On the Signature Page, the Company has indicated for this Option to be either a
non-qualified or incentive stock option, or to apportion the Option shares
between the two.
Section 2.2. Purchase Price
          The per share purchase price of the shares of Common Stock covered by
the Option is set forth on the Signature Page, and shall not be subject to
commission or other charge.
Section 2.3. Consideration to Company
          In consideration of the granting of this Option by the Company, the
Employee (i) agrees to render faithful and efficient services to the Company or
its any Subsidiary, with such duties and responsibilities as the Company or any
Subsidiary shall from time to time prescribe, for a period of at least one
(1) year from the date this Option is granted, (ii) agrees not disclose or use,
directly or indirectly, any proprietary or confidential information concerning
the Company or any Subsidiary so long as such information is proprietary and/or
confidential, except any disclosure or use that is for the benefit of the
Company or such Subsidiary and incidental to the Employee’s employment, and
(iii) agrees to abide by all of the terms and conditions of this Agreement and
the Plan. Nothing in the Plan or this Agreement shall confer upon the Employee
any right to continue in the employ of the Company or any Subsidiary, or shall
interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby

4



--------------------------------------------------------------------------------



 



expressly reserved, to discharge the Employee at any time for any reason
whatsoever, with or without good cause.
Section 2.4. Adjustments in Option
          (a) In the event that the outstanding shares of the stock subject to
the Option are changed into or exchanged for a different number or kind of
shares of the Company or other securities of the Company, or of another
corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend or
combination of shares, or other distribution of shares of Common Stock, the
Administrator shall make equitable adjustments, if any, in the number and kind
of shares as to which the Option, or portions thereof then unexercised, shall be
exercisable, to the end that after such event the Employee’s proportionate
interest shall be maintained as before the occurrence of such event. Such
adjustment in the Option may include any necessary corresponding adjustment in
the Option price per share, but shall be made without change in the total price
applicable to the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices).
Any such adjustment made by the Administrator shall be final and binding upon
the Employee, the Company and all other interested persons.
          (b) Notwithstanding the foregoing, in the event of a Change of
Control, the Option shall be assumed or an equivalent Option substituted by the
successor corporation or a parent or subsidiary of the successor corporation. In
the event that the successor corporation refuses to assume or substitute for the
Option, the Administrator may cause any or all of such Options to become fully
exercisable immediately prior to the consummation of such transaction and all
forfeiture restrictions on any or all of such Options to lapse. If an Option is
exercisable in lieu of assumption or substitution in the event of a Change in
Control, the Administrator shall notify the Employee that the Option shall be
fully exercisable for a period of fifteen (15) days from the date of such
notice, and the Option shall terminate upon the expiration of such period.
ARTICLE III.
PERIOD OF EXERCISABILITY
Section 3.1. Commencement of Exercisability
          The Option shall become exercisable in the time and manner set forth
on the Signature Page. Except as otherwise may be provided by the Administrator,
no portion of the Option that is unexercisable at Termination of Service shall
thereafter become exercisable.
Section 3.2. Duration of Exercisability
          The installments provided for in the Signature Page are cumulative.
Each such installment that becomes exercisable pursuant to the Signature Page
shall remain exercisable until it becomes unexercisable under Section 3.3.
Section 3.3. Expiration of Option
          Except to the extent otherwise set forth in the Signature Page or any
other agreement between the Company and the Employee, if applicable, the Option
may not be exercised to any extent by anyone after the first to occur of the
following events:

5



--------------------------------------------------------------------------------



 



          (a) The expiration of ten (10) years from the date the Option was
granted, as set forth on the Signature Page;
          (b) The expiration of three (3) months following the date of the
Employee’s Termination of Service, other than a Termination of Service due to
Employee’s death or disability (within the meaning of Section 22(e)(3) of the
Code), unless the Employee dies within said three-month period;
          (c) The expiration of one (1) year from the date of the Employee’s
Termination of Service by reason of his disability (within the meaning of
Section 22(e)(3) of the Code); or
          (d) The expiration of one (1) year from the date of the Employee’s
death.
Section 3.4. Special Tax Consequences
          The Employee acknowledges that, to the extent that the aggregate fair
market value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code), including all or such portion of the Option as noted on the Signature
Page to be treated as an incentive stock option, are exercisable for the first
time by the Employee during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any Subsidiary of the Company)
exceeds $100,000, such options shall be treated for all purposes as not
qualifying under Section 422 of the Code and therefore shall be subject to
taxation as non-qualified options. The Employee further acknowledges that the
rules set forth in the preceding sentence shall be applied by taking options
into account in the order in which they were granted.
ARTICLE IV.
EXERCISE OF OPTION
Section 4.1. Person Eligible to Exercise
          During the lifetime of the Employee, only he or she may exercise the
Option or any portion thereof, or, to the extent the Option or any portion
thereof is transferred in accordance with the terms of the Plan, such permitted
transferee may exercise the Option or such portion thereof so transferred. After
the death of the Employee, any exercisable portion of the Option may, prior to
the time when the Option becomes unexercisable under Section 3.3, be exercised
by his or her personal representative or by any person empowered to do so under
the Employee’s will or under the then applicable laws of descent and
distribution.
Section 4.2. Partial Exercise
          Any exercisable portion of the Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.3; provided, however, that each partial exercise shall be for not less
than one hundred (100) shares (or the minimum installment set forth in
Section 3.1, if a smaller number of shares) and shall be for whole shares only.
Section 4.3. Manner of Exercise
          The Option, or any exercisable portion thereof, may be exercised
solely by delivery to the Secretary or his office of all of the following prior
to the time when the Option or such portion becomes unexercisable under
Section 3.3:

6



--------------------------------------------------------------------------------



 



          (a) Notice in writing signed by the Employee or the other person then
entitled to exercise the Option or portion, stating that the Option or portion
is thereby exercised, such notice complying with all applicable rules
established by the Administrator or its designee;
          (b) Full payment to the Company of the aggregate exercise price, which
payment shall be by any of the following, or a combination thereof:
          (i) In cash or check;
          (ii) Through the delivery of a notice that the Employee has placed a
market sell order with a broker with respect to the shares of Common Stock then
issuable upon exercise of the Option, and the broker pays a sufficient portion
of the net proceeds of the sale to the Company in satisfaction of the Option
exercise price; or
          (iii) With the consent of the Administrator, through the surrender of
shares of Common Stock then issuable upon exercise of the Option having a Fair
Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; or
          (iv) With the consent of the Administrator, through the delivery
(actually or constructively) of shares of Common Stock to the Company with a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; or
          (v) With the consent of the Administrator, through any other
consideration permitted under the Plan and applicable law;
          (c) Full payment to the Company (or Subsidiary employer) of all
amounts which, under federal, state, local or foreign tax law, it is required to
withhold upon exercise of the Option, which, with the consent of the
Administrator, may be in the form of consideration used by the Employee to pay
for such shares under Section 4.3(b); provided, however, that if such payment is
in the form of shares of Common Stock withheld from exercise or delivered
(actually or constructively) by the Employee, the Fair Market Value of such
shares shall not exceed the sums necessary to pay the tax withholding based on
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income; and
          (d) In the event the Option or portion shall be exercised pursuant to
Section 4.1 by any person or persons other than the Employee, appropriate proof
of the right of such person or persons to exercise the Option.
          (e) Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations.
Section 4.4. Conditions to Issuance of Stock Certificates
          The shares of stock deliverable upon the exercise of the Option, or
any portion thereof, may be either previously authorized but unissued shares or
issued shares, which have then been reacquired by the Company. Such shares shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock purchased upon the

7



--------------------------------------------------------------------------------



 



exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions, in addition to any other conditions recited in the Plan:
          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;
          (b) The completion and continued availability of any registration or
other qualification of such shares, or an exemption for issuance of such shares,
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The receipt by the Company (or Subsidiary employer) of full
payment for such shares, including payment of all amounts which, under federal,
state or local tax law, it is required to withhold upon exercise of the Option;
and
          (e) The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience.
Section 4.5. Rights as Stockholder
          The Employee shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares purchasable upon the
exercise of any part of the Option unless and until such shares of Common Stock
shall have been issued by the Company to the Employee, as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company, or by the issuance of a stock certificate in Employee’s
name.
ARTICLE V.
OTHER PROVISIONS
Section 5.1. Administration
          The Administrator shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon the
Employee, the Company and all other interested persons. No member of the
Administrator shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Option. In its
absolute discretion, the Board may at any time and from time to time exercise
any and all rights and duties of the Administrator under this Plan except with
respect to matters which under Rule 16b-3 or Section 162(m) of the Code, or any
regulations or rules issued thereunder, are required to be determined in the
sole discretion of the Administrator.
Section 5.2. Option Not Transferable
          (a) Subject to Section 5.2(b) and except to the extent permitted by
the Plan, neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or

8



--------------------------------------------------------------------------------



 



engagements of the Employee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2(a) shall not prevent transfers by will or by the
applicable laws of descent and distribution or, to the extent not prohibited by
the Code, pursuant to a DRO.
          (b) Notwithstanding the foregoing provisions of Section 5.2(a), the
Administrator, in its sole discretion, may permit the transfer of the Option by
the Employee, by gift or contribution, to a “family member” of the Employee (as
defined under the instructions to use of Form S-8). Any Option that has been so
transferred or transferred pursuant to a DRO shall continue to be subject to all
of the terms and conditions as applicable to the original Employee, and the
transferee shall execute any and all such documents requested by the
Administrator in connection with the transfer, including without limitation to
evidence the transfer and to satisfy any requirements for an exemption for the
transfer under applicable federal and state securities laws.
Section 5.3. Shares to Be Reserved
          The Company shall at all times during the term of the Option reserve
and keep available such number of shares of stock as will be sufficient to
satisfy the requirements of this Agreement.
Section 5.4. Notices
          Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Employee shall be addressed to him at the address
given beneath his signature hereto. By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to him. Any notice, which is required to be given to the
Employee, shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.4. Any
notice shall be deemed duly given when delivered in person or enclosed in a
properly sealed envelope or wrapper addressed as aforesaid, deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
Section 5.5. Titles
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
Section 5.6. Construction
          This Agreement shall be administered, interpreted and enforced under
the laws of the State of Delaware.
Section 5.7. Conformity to Securities Laws
          The Employee acknowledges that the Plan and this Agreement are
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan shall be

9



--------------------------------------------------------------------------------



 



administered, and the Option is granted and may be exercised, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
Section 5.8. Notification of Disposition
          If this Option is designated as an Incentive Stock Option, the
Employee shall give prompt notice to the Company of any disposition or other
transfer of any shares of Common Stock acquired under this Agreement if such
disposition or transfer is made (a) within two years from the grant date with
respect to such shares or (b) within one year after the transfer of such shares
to the Employee. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Employee in such disposition or other
transfer.
Section 5.9. Arbitration
          In exchange for the option granted herein and the other promises
exchanged herein, the parties agree to submit any and all disputes, claims or
controversies arising out of, or relating to, Employee’s employment, to final
and binding arbitration before the American Arbitration Association in
accordance with its rules relating to the resolution of employment disputes, in
effect at the time of the demand for arbitration. THE COMPANY AND THE EMPLOYEE
UNDERSTAND AND AGREE THAT BY AGREEING TO THE PROVISIONS OF THIS SECTION 5.9 THEY
ARE WAIVING THEIR RIGHT TO A JURY OR COURT TRIAL.
          This Section 5.9 expressly applies to all claims arising out of and
relating to Employee’s employment, including without limitation to, any claims
of employment discrimination, harassment, retaliation and any other employment
related claim. This Section 5.9 expressly applies, but is not limited, to claims
brought under Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Family Medical Leave Act, the Americans with Disabilities
Act, the California Labor Code, the Texas Labor Code, the Fair Employment and
Housing Act, and all other state and local laws. This Section 5.9 does not apply
to those claims where expressly prohibited by law, such as claims arising under
the National Labor Relations Act, claims for medical and disability benefits
under applicable Workers’ Compensation statues and claims for unemployment
benefits. Employees, officers, Board members and anyone else acting as an agent
of the Company or any Subsidiary are intended beneficiaries of this Section 5.9
and the parties agree that any claim against an intended beneficiary of this
Section 5.9 arising out of or relating to Employee’s employment will be subject
to this Section 5.9.
          This Section 5.9 may be enforced by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorney’s fees, to be paid by the party
against whom enforcement is ordered.
          The arbitration shall be held at the office of the American
Arbitration Association in Harris County, Texas before a single neutral
arbitrator. The Company shall assume responsibility for any costs payable to the
American Arbitration Association in connection with the arbitration, including
the costs and fees of the arbitrator. However, the arbitrator shall make such
orders with respect to attorneys’ fees and other costs in accordance with
applicable law.
          The award or decision of the arbitrator shall be final and binding on
the parties and judgment on the arbitrator’s decision may be entered in any
court having jurisdiction. Each of the parties consents to the exercise of
personal jurisdiction over such person by such court and to the propriety of

10



--------------------------------------------------------------------------------



 



venue of such court for the purpose of carrying out this provision; and each
waives any objections that such person would otherwise have to the same.
          This Section 5.9 shall in no way affect Employee’s or the Company’s
right to seek emergency injunctive relief from a court of competent
jurisdiction, which relief may remain in full force and effect pending the
outcome of the arbitration proceedings.
          Notwithstanding the foregoing, the provisions of this Section 5.9
shall be deemed modified and/or superceded to the extent necessary to be
consistent with any applicable terms contained in any employment agreement or
other agreement between the Company and the Employee, which agreement shall take
precedence over this Section 5.9.
Section 5.10. Amendments
          This Agreement may not be modified or amended in any way that
adversely affects the Employee’s rights hereunder, except by an instrument in
writing signed by the Employee or such other person as may be permitted to
exercise the Option pursuant to Section 4.1 and by a duly authorized
representative of the Company.

11